Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Mario Antonio Ramey, Appellant                       Appeal from the 71st District Court of
                                                     Harrison County, Texas (Tr. Ct. No. 06-
No. 06-14-00001-CR        v.                         0456X).    Opinion delivered by Chief
                                                     Justice Morriss, Justice Carter and Justice
The State of Texas, Appellee                         Moseley, participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Mario Antonio Ramey, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED APRIL 9, 2014
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk